Citation Nr: 0617767	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection of the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
October 1970.  Service in Vietnam is indicated by the 
evidence of record.  

In February 1998, the veteran died.  The appellant is his 
surviving spouse.  She is seeking entitlement to service 
connection of the cause of the veteran's death.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).   

In April 2006, the appellant presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the VA claims folder.  At that time, 
the appellant submitted additional evidence directly to the 
Board along with a waiver of consideration of that evidence 
by the RO.  See 38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1998.  The veteran's 
death certificate lists hepatic failure among the causes of 
his death.  

2.  As of June 1991, the veteran had been granted service 
connection of PTSD and a 100 percent disability rating was 
assigned.  

3.  The competent and probative medical evidence of record 
indicates that hepatic failure was due to Hepatitis C and 
further that the veteran incurred Hepatitis C as a result of 
intravenous drug use which was a symptom of service-connected 
PTSD. 

4.  The medical evidence indicates that a service-connected 
disability contributed to the cause of the veteran's death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the 
veteran's death. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection of 
the cause of the veteran's death.  Essentially, she contends 
that the veteran contracted Hepatitis C as a result of 
intravenous drug (IV) abuse which was a symptom of the 
veteran's service-connected PTSD.  For the reasons set out 
below, the Board has found that the medical evidence of 
record shows that the veteran's drug abuse was related to 
PTSD, and therefore was not willful misconduct, and further 
caused Hepatitis C which caused the veteran's death.  



Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death. A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

Misconduct/drug abuse

The law provides that disability due to abuse of drugs or 
alcohol cannot be the basis for service-connected disability 
compensation for veterans of war-time or peacetime service. 
38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2005).

It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 (West 2002) now provides that 
"no compensation shall be paid if the disability is a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs." The statutory amendments apply only to claims 
filed after October 31, 1990, as is the case here. See OBRA, 
§ 8052(b).

VA regulations provide that alcohol and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(3), 3.310. 



Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The United States Court of Appeals for the Federal Circuit 
has held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). See also VAOPGCPREC 7-99 [holding that a substance 
abuse disability caused by a service-connected disability can 
be service connected under section 3.310(a) for purposes of 
VA benefits].

Analysis 

As previously noted, the appellant contends that the 
veteran's death was caused by Hepatitis C, which was in turn 
caused by IV drug use, which was a symptom of the veteran's 
service-connected PTSD.  

From the evidence in this case, it is undisputed that the 
veteran had been service-connected for PTSD for approximately 
six years before his death.  Further, it is undisputed that 
the veteran suffered from Hepatitis C and that he had a 
history of IV drug abuse.  The appellant has proffered no 
other theory of entitlement.

The questions then become: (1) whether the veteran's IV drug 
use was a symptom of his service-connected PTSD (hence, 
allowing secondary service connection of such drug abuse per 
Allen); (2) whether the veteran's Hepatitis C was incurred 
secondary to his service-connected PTSD (that is to say was 
caused by symptomatic IV drug abuse) and (3) whether the 
veteran's Hepatitis C substantially or materially contributed 
to his cause of death.  If all three questions can be 
answered in the affirmative (keeping in mind the benefit of 
the doubt rule), then service connection may be granted.   

The Board will address each of these sub-issues separately.
	
Substance abuse as a result of PTSD

The first area of inquiry is whether PTSD caused the 
veteran's substance abuse. 
This is a medical question as to which neither the Board or 
the appellant are competent to comment.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions] and Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) [a lay person without medical training 
is not competent to comment on medical matters]

Based upon a careful review of the evidence of record, the 
Board has determined that the competent and probative medical 
evidence of record overwhelmingly indicates that the 
veteran's IV drug abuse was a symptom of service-connected 
PTSD.  

There are of record four competent and probative medical 
opinions which address the relationship between the veteran's 
PTSD and IV drug abuse.  The first is a May 1975 letter from 
R.V.E., a licensed social worker.  This letter supports the 
appellant's claim in that it indicates that the veteran's 
drug abuse was a response to stressors which he had suffered 
in Vietnam.  (The Board notes that this opinion was offered 
several years before PTSD became a recognized diagnosis).  
The second is an October 1989 letter of M.H., Ph.D. which 
states that based upon his treatment of the veteran, IV drug 
abuse is a symptom of the veteran's PTSD.  The third opinion 
is a February 1995 letter from the veteran's VA treating 
staff psychologist, Dr. J.K, and VA treating staff 
psychiatrist, Dr. H.S. which also supports the veteran's 
claim.  The February 1995 letter states that the veteran's IV 
drug abuse was a symptom of PTSD.  

Finally, there is the January 2004 opinion of Dr. A.K.  In 
this opinion, Dr. K. opines that based upon a review of the 
veteran's claims folder after the veteran's death (therefore 
without the benefit of an interview with the veteran), Dr.K. 
does not believe that the veteran's IV drug abuse was 
"entirely" resulting from PTSD.  To the extent that this 
opinion may constitute evidence against the claim, the Board 
notes that Dr.K. by his use of the word "entirely" does 
acknowledge that the veteran's PTSD played at least some role 
in his IV drug abuse.  Therefore, although Dr. K. may have 
believed that the veteran's IV drug abuse was a result of 
several factors, the opinion includes PTSD among those 
factors and to that extent does not stand against the claim.  

Accordingly, as summarized above, the volume of the medical 
evidence which addresses the relationship between the 
veteran's service-connected PTSD and his drug abuse supports 
the proposition that IV drug abuse was a symptom of PTSD.  
Therefore, the veteran's drug abuse is not misconduct, and 
the consequences flowing therefrom may be granted service 
connection.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Secondary service connection of Hepatitis C

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the medical evidence of record clearly 
establishes that the veteran had been diagnosed with 
Hepatitis C, satisfying element (1).  As discussed above, he  
was service-connected for PTSD which included IV drug abuse, 
satisfying element (2).  The question then becomes whether or 
not there is medical evidence establishing a link between 
Hepatitis C and PTSD including symptomatic drug abuse.  

Addressing the relationship between IV drug abuse and 
Hepatitis C is the December 2005 VA opinion of Dr. P.G., 
Staff Gastroenterologist.  In his opinion, Dr.G. noted that 
aside from substance abuse, the veteran had no other risk 
factors for Hepatitis C.  Dr. G. also concluded that the 
veteran's history of IV drug abuse was "an obvious and most 
likely mode of transmission."  There is no medical evidence 
of record suggesting that the veteran acquired Hepatitis C 
from any source other than IV drug abuse.  Accordingly, 
element (3) medical evidence of a link between the claimed 
disability, Hepatitis C, and a service-connected disability, 
PTSD via symptomatic IV drug abuse is also satisfied.   
Hepatitis C is therefore considered to be a service-connected 
disability as secondary to the drug abuse, which as discussed 
above is secondary to the service-connected PTSD.  

Cause of the veteran's death

The veteran's death certificate lists the causes of his death 
as renal failure, hepatic failure and hypoxic respiratory 
failure.  The appellant has argued that the veteran's 
Hepatitis C materially contributed to his fatal hepatic 
failure.  The medical evidence of record supports the 
appellant's position. 

Specifically, in May 2001, VA treating physician Dr. C. B. 
drafted a letter which stated in pertinent part that the 
veteran's Hepatitis C materially contributed to the veteran's 
development of the liver and renal conditions listed as the 
causes of death on his death certificate.  Dr. B. based his 
conclusions on his knowledge of the veteran due to their 
ongoing treatment relationship and his review of the hospital 
records relating to the veteran's final hospitalization in 
January and February 1998.   

Also of record in the hospital's February 1998 
discharge/death summary.  The listed principal diagnosis is 
hepatic failure.  Secondary diagnoses include IV drug abuse 
and Hepatitis C.  Accordingly, the hospital summary supports 
the proposition that the veteran's service-connected 
Hepatitis C and service-connected IV drug abuse contributed 
to the development of his fatal hepatic failure.  

Standing against the appellant's claim is the October 2005 
opinion of Dr. P.G.  In this opinion, Dr. G. notes the 
veteran's history of Hepatitis C and IV drug abuse but 
concludes that the veteran's immediate cause of death 
"appears" to be complications from purulent knee infection, 
sepsis, coagulopathy and acute renal failure.  

The Board places lesser weight of probative value on the 
October 2005 opinion of Dr. G. than it does of the review of 
the treating physician or the contemporaneously generated 
hospital record.  In that regard, the Board further notes 
that Dr. G.'s opinion, including the vague term "appears",  
was not rendered to a reasonable degree of medical certainty 
instead finding an apparent cause of death.  The Board notes 
that medical opinions which are vague or inconclusive are not 
sufficient when evaluating a claim.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996)   

Therefore, for the reasons set out above, the Board finds 
that the preponderance of the medical evidence of record 
supports a finding of a relationship between the veteran's 
cause of death, hepatic failure and Hepatitis C and PTSD 
including IV drug abuse.  Accordingly, service-connected 
disabilities substantially contributed to the cause of the 
veteran's death and the benefits sought on appeal are 
granted.  

Conclusion

In short, the Board has determined that the veteran had PTSD 
as a result of military service; that PTSD caused him to 
abuse drugs intravenously; that IV drug abuse caused him to 
develop Hepatitis C; and that and Hepatitis C led to his 
fatal hepatic failure.  It follows that service connection 
for the cause of the veteran's death is warranted.  All 
elements necessary to establish service connection for the 
cause of the veteran's death have therefore been met: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury [PTSD with resulting polysubstance abuse 
and Hepatitis C]; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In summary, for the reasons and bases stated above, the Board 
concludes that the weight of the medical evidence of record 
supports a finding that the veteran's death was causally 
related to his military service.  Accordingly, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is granted.


ORDER

Entitlement to service connection of the veteran's cause of 
death is granted.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


